06/14/2016


                                           DA 16-0006
                                                                                        Case Number: DA 16-0006

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 149N



ANGELA E. HELVEY,

              Plaintiff and Appellant,

         v.

KENNETH R. THOMPSON,

              Defendant and Appellee.



APPEAL FROM:            District Court of the Twelfth Judicial District,
                        In and For the County of Liberty, Cause No. DV-14-11
                        Honorable Daniel A. Boucher, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Angela E. Helvey (Self-Represented), Great Falls, Montana

                For Appellee:

                        Kenneth R. Thompson (Self-Represented), Joplin, Montana



                                                    Submitted on Briefs: May 18, 2016

                                                               Decided: June 14, 2016


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Angela E. Helvey (Helvey) appeals from the Order of the Montana Twelfth

Judicial District Court, Liberty County, dismissing her civil action because she twice

failed to appear at the regularly scheduled pretrial conferences. We affirm.

¶3     Helvey and Kenneth Thompson (Thompson) are pro se litigants. Thompson did

not answer Helvey’s brief; thus, no reply was filed. Helvey devotes the better part of

argument on appeal to her cause of action which she describes as a romance scam or

fraud. She alleges that the defendant engaged in a plan to gain her affection and then use

that goodwill to borrow money which he allegedly never repaid. We decline to review

the merits of her claim, as the sole issue is whether the District Court abused its

discretion when it dismissed Helvey’s case due to her failure to appear.

¶4     Neither party appeared at the pretrial conference set at the District Court on

December 16, 2015. Helvey also failed to appear at the first pretrial conference that was

set for June 17, 2015. Helvey admits on appeal that she did not attend the December

pretrial conference but contends that she had the flu and could not attend. She adds she

submitted her sick leave approval from the Browning School District to show the court


                                            2
proof of her illness, but the court ignored the document. Because Helvey failed to appear

at the pretrial conferences, the District Court dismissed the matter on its own initiative.

Helvey appeals from the order.

¶5     “A district court has broad discretion in sanctioning pretrial conduct and we

generally defer to its decisions in such matters.” Vermeer of Wash., Inc. v. Jones, 2004

MT 77, ¶ 7, 320 Mont. 435, 87 P.3d 516. M. R. Civ. P. 16 generally addresses a district

court’s pretrial case management functions. Vermeer, ¶ 9. M. R. Civ. P. 16(f)(1)(A)

authorizes a district court, on its own initiative or upon motion, to order sanctions for

“[failure] to appear at a scheduling or other pre-trial conference.” Vermeer, ¶ 9.

¶6     The court set the matter for pretrial conference twice. Helvey did not appear

either time. The district court dockets are crowded and do not contain time for late

arrivals and no-shows. In this case, the court graciously gave Helvey a second chance for

a December pretrial conference. Still, Helvey failed to attend or notify the court that she

would be unable to attend due to illness. We do not find an abuse of discretion where the

court gave plaintiff a second chance and subsequently dismissed the matter when the

Rules still were not followed.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.




                                             3
¶8   Affirmed.


                              /S/ MICHAEL E WHEAT


We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ PATRICIA COTTER
/S/ LAURIE McKINNON
/S/ JIM RICE




                          4